Title: William S. Murphy to Thomas Jefferson, 6 November 1818
From: Murphy, William Sumter
To: Jefferson, Thomas


          
            Respd sir
            Ohio. Chillicothe 6th November 1818
          
          Ever since the establishment of the Bank of the U.S, I have diligently enquired, wherever I could obtain information of its constitutionality—Yet I have not, and I believe I cannot satisfy my mind. Therefore, I take the liberty to request your Opinion.
          sir I am a young man—& have just commenced the practice of Law in this place—I read with A Stevenson Esqr in Richmond Va & have Seen you there—I hope you will gratify me with an answer—I am in search of truth—& on this important question I desire much the advice of one on whom I look as on a father
          
            Accept Sir this assurance of my esteem & Respect
            William S Murphy
          
         